982 A.2d 1081 (2009)
294 Conn. 909
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES
v.
HOUSING AUTHORITY OF THE TOWN OF LITCHFIELD et al.
SC 18487
Supreme Court of Connecticut.
Decided November 10, 2009.
Joshua A. Hawks-Ladds, Hartford, in support of the petition.
Michelle Dumas Keuler and Kevin J. Brophy, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 117 Conn.App. 30, 978 A.2d 136 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that a complainant may intervene as of right in a judicial proceeding initiated by the plaintiff, the commission on human rights and opportunities, pursuant to General Statutes § 46a-83?"